DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on June 21, 2022.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2, 3, 10, 12, 13 and 20 are objected to because of the following informalities:  In each of claims 2, 10, 12 and 20 there is no antecedent basis for “the second protocol.”  As claims 3 and 13 depend from claim 2 and 12, respectively, and thereby include all of the limitations of respective claim 2 or 12, claims 3 and 13 are objected to under a similar rationale.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0329801 to McKee et al. (“McKee”), over Korean Invention Application Publication No. KR 2001-0091681 A to Kim (“Kim”), over U.S. Patent No. 9,164,874 to Tomay et al. (“Tomay”), over U.S. Patent Application Publication No. 2017/0220306 to Price et al. (“Price”), and also over U.S. Patent Application Publication No. 2016/0189003 to Liu et al. (“Liu”).  Reference will be made to the provided translation of Kim.
Regarding claim 1, McKee describes a system and methods for detecting and correcting webpage and application layout anomalies in real-time (see e.g. paragraphs 0006 and 0024).  Like claimed, McKee particularly teaches:
receiving, by a server from an application executing on an electronic client device having a display area, an indication of execution of a first protocol configured to display, by a webserver, a media element on a webpage displayed on the electronic client device (see e.g. paragraphs 0006, 0029 and 0034: McKee describes a system that receives device data from an electronic client device, the device data including operating environment characteristics and data related to a state/layout of a webpage, which is understandably provided by a webserver, on the electronic client device.  McKee demonstrates that the webpage comprises one or more media elements such as images – see e.g. paragraphs 0058 and 0061, and FIGS. 3A and 4A.  Moreover, McKee discloses that such teachings can be implemented by a server – see e.g. paragraphs 0056, 0069 and 0084.  The data including operating environment characteristics and the state/layout of the webpage, which is received by the server, is considered an indication of execution of a first protocol, i.e. a first set of instructions, configured to display, by a webserver, a media element on a webpage displayed on an electronic client device.);
retrieving, by the server from a database, a pixel map unique to the media element, the pixel map indicating a pixel status of each pixel within a set of pixels of the display area when the media element is displayed (see e.g. paragraphs 0006 and 0036-0037:  McKee discloses that the system detects at least one layout anomaly on the display interface of the client device.  McKee discloses that this can entail evaluating pixels rendered on the display surface of the client device, e.g. to determine if they correspond to expected pixels of an image or an expected layout of pixels for the webpage – see e.g. paragraphs 0037 and 0061.  The expected pixels of the particular image or the expected layout of pixels for the webpage consequently indicates an expected pixel status of each pixel within a set of pixels when the particular media element, e.g. the image, is displayed, and is thus considered a “pixel map” that is unique to the media element like claimed.  McKee teaches that the expected layout characteristics, including understandably the expected pixels or expected layout of pixels, i.e. the pixel map, is retrieved from a database – see e.g. paragraphs 0029, 0038, 0040 and 0058.  As noted above, McKee discloses that such teachings can be implemented by a server – see e.g. paragraphs 0056, 0069 and 0084.);
receiving, by the server, a pixel status of at least one pixel within the display area (see e.g. paragraphs 0006, 0029 and 0034: as noted above, McKee describes a system that receives device data from an electronic client device, the device data including data related to a state/layout of a webpage or application on the client device.  As further noted above, McKee discloses that the system detects at least one layout anomaly on the display interface of the client device, e.g. by evaluating pixels rendered on the display surface of the client device to determine if they correspond to expected pixels or an expected layout of pixels – see e.g. paragraph 0061.  Accordingly, it is apparent that the system necessarily receives a pixel status of at least one pixel within the display area of a webpage rendered on the client device, so as to determine if they corresponding to the expected pixels or expected layout of pixels.  As noted above, McKee discloses that such teachings can be implemented by a server – see e.g. paragraphs 0056, 0069 and 0084.); and
upon determining that the pixel status does not match a pixel status of a corresponding pixel within the pixel map, instructing, by the server, the application to cause the electronic client device to request the webserver to re-execute the first protocol to display the media element on a webpage displayed on the electronic client device (see e.g. paragraphs 0006, 0046, 0055 and 0061-0062: McKee teaches that, after detecting the anomaly, the system automatically determines and applies at least one corrective action to fix the detected anomaly.  McKee particularly discloses that, if the pixels rendered on the display surface of the client device do not correspond to expected pixels or an expected layout of pixels, i.e. do not match a pixel within the pixel map, the system instructs the browser to e.g. refresh the webpage so as to correctly display the media elements thereon – see e.g. paragraphs 0061-0062.  The browser is thus instructed to request the webserver to re-execute the first protocol, i.e. re-send the web page, to display the media elements on the webpage displayed on the electronic client device.  As noted above, McKee discloses that such teachings can be implemented by a server – see e.g. paragraphs 0056, 0069 and 0084.).
Accordingly, McKee teaches a method similar to that of claim 1.  McKee, however, does not explicitly disclose that the pixel map is retrieved from the database based on a size of the display area of the electronic client device, and wherein the pixel map is unique to the display area of the client device and is particularly unique to a dimensional attribute of the display area displaying the media element, as is required by claim 1.   Moreover, McKee also does not explicitly disclose that the server generates an instruction to transmit the pixel status of the at least one pixel within the display area to the electronic client device, and whereupon the server receives the pixel status of the least one pixel, as is further required by claim 1.  Additionally, McKee does not explicitly disclose that the server randomly selects a subset of pixels of the at least one pixel and compares a color attribute of the received pixel status of the randomly selected subset of pixels and a color of the pixel status of the corresponding pixel within the pixel map from the database, as is further required by claim 1.
	Kim generally teaches providing a webpage suitable for the screen size of a web browsing unit (see e.g. the abstract).  Particularly, Kim teaches retrieving, by a server from a database based on a size of a display area of an electronic client device, a webpage unique to the display area of the electronic client device, and wherein particularly, the webpage is unique to a dimensional attribute of the display area (see e.g. the abstract).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee and Kim before him prior to the effective filing date of the claimed invention, to modify the method taught by McKee such that the webpage and its elements (and analogously the corresponding pixel map) are retrieved from a database based on a size of the display area of the electronic client device, and are unique to the display area of the client device and particularly to a dimensional attribute of the display area, as is taught by Kim.  It would have been advantageous to one of ordinary skill to utilize such a combination, because such webpages are provided at an optimal screen state, as is taught by Kim.  
	Similar to McKee, Tomay describes a system comprising a server that tests whether a content item is rendered correctly on an electronic client device, including by comparing a pixel status (i.e. pixels of a captured image) of the rendered content item with a pixel map (i.e. pixels of an expected, reference image) corresponding to the rendered content item (see e.g. column 1, lines 51-65; column 2, line 56 – column 3, line 10; column 4, lines 5-20; column 5, line 61 – column 6, line 41).  Regarding the claimed invention, Tomay particularly discloses that the server receives the pixel status in response to generating an instruction (i.e. a task) to transmit the pixel status to the electronic client device (see e.g. column 5, line 61 – column 6, line 10; column 9, lines 18-40; and column 11, line 35 – column 12, line 40).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee, Kim and Tomay before him prior to the effective filing date of the claimed invention, to modify the method taught by McKee and Kim such that the server generates an instruction to transmit the pixel status of the at least one pixel within the display area to the electronic client device, and whereupon the server receives the pixel status of the least one pixel like taught by Tomay.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would enable the server to remotely control the capture of the pixel status on the client device, as is evident from Tomay.  
Similar to McKee, Kim and Tomay, Price describes a system comprising a server that tests whether a content item is rendered correctly on an electronic client device, including by comparing a pixel status (i.e. pixels of a captured image) of the rendered content item with a pixel map (i.e. pixels of an expected, reference image) corresponding to the rendered content item (see e.g. paragraphs 0002-0003, 0031-0033, and 0036).  Further, regarding the claimed invention, Price particularly discloses that the server compares a color attribute (e.g. a color intensity) of the pixel status of the rendered content item (i.e. a pixel of the captured image) and a color of a pixel status of a corresponding pixel within the pixel map (i.e. a pixel within the reference image) (see e.g. paragraphs 0036 and 0058-0060).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee, Kim, Tomay and Price before him prior to the effective filing date of the claimed invention, to modify the method taught by McKee, Kim and Tomay such that the server compares a color attribute of the received pixel status of the at least one pixel of the electronic client device and a color of the pixel status of a corresponding pixel within the pixel map from the database, as is taught by Price.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would enable the server to remotely verify whether the content is rendered appropriately on the client device, as is taught by Price.
Liu generally teaches a method to determine similarities between two images (see e.g. paragraph 0016).  Regarding the claimed invention, Liu particularly teaches randomly selecting a subset of pixels in a first image, and comparing an intensity attribute of each of the pixels in the randomly selected subset to an intensity attribute of a corresponding pixel from within a second image, inter alia, to determine a similarity between the two images (see e.g. paragraphs 0019-0020, 0040-0041, 0044-0045, 0087-0089, and 0096).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee, Kim, Tomay, Price and Liu before him prior to the effective filing date of the claimed invention, to modify the method taught by McKee, Kim, Tomay and Price such that the server alternatively randomly selects a subset of pixels in the first image (i.e. of the at least one pixel) received from the electronic client device, and compares an intensity attribute (i.e. the color intensity/attribute) of a pixel status of the randomly selected subset of pixels and an intensity attribute (i.e. the color intensity/attribute) of the pixel status of a corresponding pixel within a second image (i.e. the pixel map from the database) to determine their similarities (i.e. to verify that the image from the client device is similar to the expected image represented by the pixel map), as is taught by Liu.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would eliminate every pixel from the received subset of pixels from needing to be compared with a corresponding pixel from the second image, as is evident from Liu.  Accordingly, McKee, Kim, Tomay, Price and Liu are considered to teach, to one of ordinary skill in the art, a method like that of claim 1.
As per claim 4, McKee further teaches retrieving, by the server, a status of connectivity (e.g. an upload and/or download speed) associated with the electronic client device (see e.g. paragraphs 0034-0035 and 0063).  Accordingly, the above-described combination of McKee, Kim, Tomay, Price and Liu is further considered to teach a method like that of claim 4.
As per claim 5, McKee further suggests that the server identifies the display area (i.e. dimensions) of the electronic client device (see e.g. paragraphs 0034-0035, 0048 and 0066).  Accordingly, the above-described combination of McKee, Kim, Tomay, Price and Liu is further considered to teach a method like that of claim 5.
As per claim 6, McKee further teaches identifying, by the server, the application to terminate execution of the first protocol (see e.g. paragraph 0034: McKee discloses that the system, e.g. the server, receives webpage and/or application identification data such as an internet browser type and version.  McKee further discloses that the corrective action to a detected anomaly can entail removing an overlapping image or element, refreshing the webpage, and/or downgrading graphic features of the webpage – see e.g. paragraphs 0055 and 0061.  Such corrective actions understandably necessitate identifying the application, i.e. the web browser, to terminate execution of the first protocol, i.e. the instructions that caused the anomaly.).  Accordingly, the above-described combination of McKee, Kim, Tomay, Price and Liu is further considered to teach a method like that of claim 6.
As per claim 7, McKee further teaches instructing, by the server, the application to refresh the webpage (see e.g. paragraphs 0047, 0055 and 0061: McKee discloses that the system, e.g. server, can provide a corrective action that includes refreshing the webpage.).  Accordingly, the above-described combination of McKee, Kim, Tomay, Price and Liu is further considered to teach a method like that of claim 7.
Regarding claim 11, McKee describes a system and methods for detecting and correcting webpage and application layout anomalies in real-time (see e.g. paragraphs 0006 and 0024).  Like claimed, McKee particularly describes a system comprising:
a database (see e.g. paragraphs 0029, 0038, 0040, and 0058: McKee discloses that the system comprises a database, e.g. a remote database stored on server.);
an electronic client device (see e.g. paragraph 0029: McKee discloses that the system can comprise a client device such as a personal computer.); and
a server (see e.g. paragraphs 0029 and 0056: McKee discloses that the system comprises one or more servers.) configured to:
receive, from an application executing on the electronic client device having a display area, an indication of execution of a first protocol configured to display, by a webserver, a media element on a webpage displayed on the electronic client device (see e.g. paragraphs 0006, 0029 and 0034: McKee discloses that the system receives device data from an electronic client device, the device data including operating environment characteristics and data related to a state/layout of a webpage, which is understandably provided by a webserver, on the electronic client device.  McKee demonstrates that the webpage comprises one or more media elements such as images – see e.g. paragraphs 0058 and 0061, and FIGS. 3A and 4A.  Moreover, McKee discloses that such teachings can be implemented by a server – see e.g. paragraphs 0056, 0069 and 0084.  The data including operating environment characteristics and the state/layout of the webpage, which is received by the server, is considered an indication of execution of a first protocol, i.e. a first set of instructions, configured to display, by a webserver, a media element on a webpage displayed on an electronic client device.);
retrieve from the database a pixel map unique to the media element, the pixel map indicating a pixel status of each pixel within a set of pixels of the display area when the media element is displayed (see e.g. paragraphs 0006 and 0036-0037:  McKee discloses that the system detects at least one layout anomaly on the display interface of the client device.  McKee discloses that this can entail evaluating pixels rendered on the display surface of the client device, e.g. to determine if they correspond to expected pixels of an image or an expected layout of pixels for the webpage – see e.g. paragraphs 0037 and 0061.  The expected pixels of the particular image or the expected layout of pixels for the webpage consequently indicates an expected pixel status of each pixel within a set of pixels when the particular media element, e.g. the image, is displayed, and is thus considered a “pixel map” that is unique to the media element like claimed.  McKee teaches that the expected layout characteristics, including understandably the expected pixels or expected layout of pixels, i.e. the pixel map, is retrieved from a database – see e.g. paragraphs 0029, 0038, 0040 and 0058.  As noted above, McKee discloses that such teachings can be implemented by a server – see e.g. paragraphs 0056, 0069 and 0084.);
receive a pixel status of at least one pixel within the display area (see e.g. paragraphs 0006, 0029 and 0034: as noted above, McKee describes a system that receives device data from an electronic client device, the device data including data related to a state/layout of a webpage or application on the client device.  As further noted above, McKee discloses that the system detects at least one layout anomaly on the display interface of the client device, e.g. by evaluating pixels rendered on the display surface of the client device to determine if they correspond to expected pixels or an expected layout of pixels – see e.g. paragraph 0061.  Accordingly, it is apparent that the system necessarily receives a pixel status of at least one pixel within the display area of a webpage rendered on the client device, so as to determine if they corresponding to the expected pixels or expected layout of pixels.  As noted above, McKee discloses that such teachings can be implemented by a server – see e.g. paragraphs 0056, 0069 and 0084.); and
upon determining that the pixel status does not match a pixel status of a corresponding pixel within the pixel map, instruct the application to cause the electronic client device to request the webserver to re-execute the first protocol to display the media element on a webpage displayed on the electronic client device (see e.g. paragraphs 0006, 0046, 0055 and 0061-0062: McKee teaches that, after detecting the anomaly, the system automatically determines and applies at least one corrective action to fix the detected anomaly.  McKee particularly discloses that, if the pixels rendered on the display surface of the client device do not correspond to expected pixels or an expected layout of pixels, i.e. do not match a pixel within the pixel map, the system instructs the browser to e.g. refresh the webpage so as to correctly display the media elements thereon – see e.g. paragraphs 0061-0062.  The browser is thus instructed to request the webserver to re-execute the first protocol, i.e. re-send the web page, to display the media elements on the webpage displayed on the electronic client device.  As noted above, McKee discloses that such teachings can be implemented by a server – see e.g. paragraphs 0056, 0069 and 0084.).
Accordingly, McKee teaches a system similar to that of claim 11.  McKee, however, does not explicitly disclose that the pixel map is retrieved from the database based on a size of the display area of the electronic device, wherein the pixel map is unique to the display area of the client device and is particularly unique to a dimensional attribute of the display area displaying the media element, as is required by claim 11.   Moreover, McKee also does not explicitly disclose that the server generates an instruction to transmit the pixel status of the at least one pixel within the display area to the electronic client device, and whereupon the server receives the pixel status of the least one pixel, as is further required by claim 11.  Additionally, McKee does not explicitly disclose that the server randomly selects a subset of pixels of the at least one pixel, and compares a color attribute of the received pixel status of the randomly selected subset of pixels of the electronic device and a color of the pixel status of the corresponding pixel within the pixel map from the database, as is further required by claim 11.
Kim generally teaches providing a webpage suitable for the screen size of a web browsing unit (see e.g. the abstract).  Particularly, Kim teaches retrieving, by a server from a database based on a size of a display area of an electronic client device, a webpage unique to the display area of the electronic client device, and wherein particularly, the webpage is unique to a dimensional attribute of the display area (see e.g. the abstract).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee and Kim before him prior to the effective filing date of the claimed invention, to modify the system taught by McKee such that the webpage and its elements (and analogously the corresponding pixel map) are retrieved from a database based on a size of the display area of the electronic client device, and are unique to the display area of the client device and particularly to a dimensional attribute of the display area, as is taught by Kim.  It would have been advantageous to one of ordinary skill to utilize such a combination, because such webpages are provided at an optimal screen state, as is taught by Kim.
Similar to McKee, Tomay describes a system comprising a server that tests whether a content item is rendered correctly on an electronic client device, including by comparing a pixel status (i.e. pixels of a captured image) of the rendered content item with a pixel map (i.e. pixels of an expected, reference image) corresponding to the rendered content item (see e.g. column 1, lines 51-65; column 2, line 56 – column 3, line 10; column 4, lines 5-20; column 5, line 61 – column 6, line 41).  Regarding the claimed invention, Tomay particularly discloses that the server receives the pixel status in response to generating an instruction (i.e. a task) to transmit the pixel status to the electronic client device (see e.g. column 5, line 61 – column 6, line 10; column 9, lines 18-40; and column 11, line 35 – column 12, line 40).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee, Kim and Tomay before him prior to the effective filing date of the claimed invention, to modify the system taught by McKee and Kim such that the server generates an instruction to transmit the pixel status of the at least one pixel within the display area to the electronic client device, and whereupon the server receives the pixel status of the least one pixel like taught by Tomay.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would enable the server to remotely control the capture of the pixel status on the client device, as is evident from Tomay.  
Similar to McKee, Kim and Tomay, Price describes a system comprising a server that tests whether a content item is rendered correctly on an electronic client device, including by comparing a pixel status (i.e. pixels of a captured image) of the rendered content item with a pixel map (i.e. pixels of an expected, reference image) corresponding to the rendered content item (see e.g. paragraphs 0002-0003, 0031-0033, and 0036).  Further, regarding the claimed invention, Price particularly discloses that the server compares a color attribute (e.g. a color intensity) of the pixel status of the rendered content item (i.e. a pixel of the captured image) and a color of a pixel status of a corresponding pixel within the pixel map (i.e. a pixel within the reference image) (see e.g. paragraphs 0036 and 0058-0060).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee, Kim, Tomay and Price before him prior to the effective filing date of the claimed invention, to modify the system taught by McKee, Kim and Tomay such that the server compares a color attribute of the received pixel status of the at least one pixel of the electronic device and a color of the pixel status of the corresponding pixel within the pixel map from the database, as is taught by Price.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would enable the server to remotely verify whether the content is rendered appropriately on the client device, as is taught by Price.
Liu generally teaches a method to determine similarities between two images (see e.g. paragraph 0016).  Regarding the claimed invention, Liu particularly teaches randomly selecting a subset of pixels in a first image, and comparing an intensity attribute of each of the pixels in the randomly selected subset to an intensity attribute of a corresponding pixel from within a second image, inter alia, to determine a similarity between the two images (see e.g. paragraphs 0019-0020, 0040-0041, 0044-0045, 0087-0089, and 0096).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee, Kim, Tomay, Price and Liu before him prior to the effective filing date of the claimed invention, to modify the system taught by McKee, Kim, Tomay and Price such that the server alternatively randomly selects a subset of pixels in the first image (i.e. of the at least one pixel) received from the electronic client device, and compares an intensity attribute (i.e. the color intensity/attribute) of a pixel status of the randomly selected subset of pixels and an intensity attribute (i.e. the color intensity/attribute) of the pixel status of a corresponding pixel within a second image (i.e. the pixel map from the database) to determine their similarities (i.e. to verify that the image from the client device is similar to the expected image represented by the pixel map), as is taught by Liu.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would eliminate every pixel from the received subset of pixels from needing to be compared with a corresponding pixel from the second image, as is evident from Liu.  Accordingly, McKee, Kim, Tomay, Price and Liu are considered to teach, to one of ordinary skill in the art, a system like that of claim 11.
As per claim 14, McKee further teaches retrieving, by the server, a status of connectivity (e.g. an upload and/or download speed) associated with the electronic client device (see e.g. paragraphs 0034-0035 and 0063).  Accordingly, the above-described combination of McKee, Kim, Tomay, Price and Liu is further considered to teach a system like that of claim 14.
As per claim 15, McKee further suggests that the server identifies the display area (i.e. dimensions) of the electronic client device (see e.g. paragraphs 0034-0035, 0048 and 0066).  Accordingly, the above-described combination of McKee, Kim, Tomay, Price and Liu is further considered to teach a system like that of claim 15.
As per claim 16, McKee further teaches identifying, by the server, the application to terminate execution of the first protocol (see e.g. paragraph 0034: McKee discloses that the system, e.g. the server, receives webpage and/or application identification data such as an internet browser type and version.  McKee further discloses that the corrective action to a detected anomaly can entail removing an overlapping image or element, refreshing the webpage, and/or downgrading graphic features of the webpage – see e.g. paragraphs 0055 and 0061.  Such corrective actions understandably necessitate identifying the application, i.e. the web browser, to terminate execution of the first protocol, i.e. the instructions that caused the anomaly.).  Accordingly, the above-described combination of McKee, Kim, Tomay, Price and Liu is further considered to teach a system like that of claim 16.
As per claim 17, McKee further teaches instructing, by the server, the application to refresh the webpage (see e.g. paragraphs 0047, 0055 and 0061: McKee discloses that the system, e.g. server, can provide a corrective action that includes refreshing the webpage.).  Accordingly, the above-described combination of McKee, Kim, Tomay, Price and Liu is further considered to teach a system like that of claim 17.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McKee, Kim, Tomay, Price and Liu, which is described above, and also over U.S. Patent No. 9,396,088 to Liang et al (“Liang”).
Regarding claims 2, 3, 12 and 13, McKee, Kim, Tomay, Price and Liu teach a method like that of claim 1 and a system like that of claim 11, as is described above, whereby a server instructs an application to request a webserver to re-execute a first protocol to display a media element on a webpage displayed on an electronic client device.  McKee, Kim, Tomay, Price and Liu, however, do not explicitly disclose that the server displays a status bar while the application is instructed to execute a second protocol, as is required by claims 1 and 12.  Also, McKee, Kim, Tomay, Price and Liu do not explicitly disclose that the status bar corresponds to a time value associated with execution of the second protocol, as is required by claims 3 and 13.
Displaying a status bar that corresponds to a time associated with executing a task is nevertheless well-known in the art.  Liang, for example, generally teaches displaying a status bar (i.e. a progress bar) that indicates the progress of a computational task, and that particularly corresponds to a time value associated with execution of the task (see e.g. column 1, lines 5-29; column 5, lines 36-49; column 10, line 61 – column 11, line 15; and FIG. 7).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee, Kim, Tomay, Price, Liu and Liang before him prior to the effective filing date of the claimed invention, to modify the server taught by McKee, Kim, Tomay, Price and Liu so as to cause display of a status bar like taught by Liang to indicate the progress of the computational task (i.e. a second protocol), wherein the status bar corresponds to a time value associated with execution of the task.  It would have been advantageous to one of ordinary skill to utilize such a status bar, because it provides the user with useful information as to how much time remains for the task to complete, as is taught by Liang.  Accordingly, McKee, Kim, Tomay, Price, Liu and Liang are considered to teach, to one of ordinary skill in the art, a method like that of claims 2 and 3 and a system like that of claims 12 and 13.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McKee, Kim, Tomay, Price and Liu, which is described above, and also over U.S. Patent Application Publication No. 2014/0129914 to Agarwal (“Agarwal”).
Regarding claims 8-10 and 18-20, McKee, Kim, Tomay, Price and Liu teach a method like that of claim 1 and a system like that of claim 11, as is described above, whereby a server instructs an application to request a webserver to re-execute a first protocol configured to display a media element on a webpage displayed on an electronic client device.  McKee, Kim, Tomay, Price and Liu, however, do not explicitly disclose that the media element is an electronic form comprising a plurality of input fields configured to receive data from the electronic client device, as is required by claims 8 and 18.  Moreover, McKee, Kim, Tomay, Price and Liu do not explicitly disclose that the server stores data corresponding to at least one input field of the plurality of input fields received from the electronic client device, as is further required by claims 9 and 19.  McKee, Kim, Tomay, Price and Liu also do not explicitly disclose that the server pre-populates at least one input field based on the data stored upon execution of the second protocol, as is further required by claims 10 and 20.
Displaying a form via a webpage is nevertheless well-known in the art.  Agarwal, for example, teaches providing a webpage comprising a form to a client device, wherein the form comprises a plurality of input fields configured to receive data from the client device (see e.g. paragraphs 0005, 0007, 0038-0039, 0055-0057; and FIG. 3).  Agarwal further discloses that a server stores data corresponding to at least one input field of the plurality of input fields received from the client device (see e.g. paragraphs 0019, 0041 and 0057).  Moreover, Agarwal discloses that the server can pre-populate at least one input field of the form upon providing the form to the client device (see e.g. paragraphs 0020, 0042 and 0058-0059).
It would have been obvious to one of ordinary skill in the art, having the teachings of McKee, Kim, Tomay, Price, Liu and Agarwal before him prior to the effective filing date of the claimed invention, to modify the method and system taught by McKee, Kim, Tomay, Price and Liu such that the media element is a form comprising a plurality of input fields configured to receive data from the electronic client device, wherein the server stores data corresponding to at least one input field of the plurality of input fields received from the electronic client device, and the server pre-populates at least one input field based on the data stored upon providing the form (i.e. execution of the second protocol), as is taught by Agarwal.  It would have been advantageous to one of ordinary skill to utilize such a combination because forms are commonly employed in web pages, and enabling the server to store and pre-populate input fields of a form would aid the user when filling out the form, as is evident from Agarwal.  Accordingly, McKee, Kim, Tomay, Price, Liu and Agarwal are considered to teach, to one of ordinary skill in the art, a method like that of claims 8-10 and a system like that of claims 18-20.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1 and 11.  Regarding the 35 U.S.C. § 103 rejections presented in the previous Office Action, the Applicant argues that the references cited in that Office Action fail to teach randomly selecting a subset of pixels and comparing the randomly selected pixels to pixels in a database, as is now claimed.  These arguments have been considered but are moot in view of the new grounds of rejection presented above.
Further regarding the 35 U.S.C. § 103 rejections presented in the previous Office Action, the Applicant argues that the references cited in that Office Action fail to teach instructions sent by the server to the application in the electronic client device to request the webserver to re-execute the first protocol, as is now claimed.  The Examiner, however, respectfully disagrees. As described above, McKee describes a system that, after detecting an anomaly within a display interface (e.g. webpage) of a client deice, automatically determines and applies at least one corrective action to fix the detected anomaly (see e.g. paragraphs 0006, 0046, 0055 and 0061-0062).  McKee particularly discloses that, if the pixels rendered on the display surface of the client device do not correspond to expected pixels or an expected layout of pixels (i.e. do not match a pixel within a pixel map), the system instructs a browser of the electronic client device to e.g. refresh the webpage so as to correctly display the media elements thereon (see e.g. paragraphs 0061-0062).  McKee further discloses that such teachings can be implemented by a server (see e.g. paragraphs 0056, 0069 and 0084).  The server thus instructs the browser to refresh the webpage, which thereby requests the webserver to re-execute a first protocol, i.e. re-send the web page, to display the media elements on the webpage displayed on the electronic client device.  Accordingly, the Examiner respectfully maintains that McKee teaches instructions sent by the server to the application in the electronic client device to request the webserver to re-execute the first protocol, as is now claimed.  


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent to Dhanda et al. cited therein teaches methods for testing a content rendering, which entail comparing a generated image of a webpage to a target image.  The U.S. Patent to Wenzel et al. cited therein describes a system and method for performing a pattern matching to located zero or more instances of a template image in a target image, including by randomly selecting pixels from the template image for comparison with corresponding pixels from the target image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
8/27/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173